Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Formal Matters
Claims 1-6 and 24-30 are cancelled. Claims 7-23 and 31-33 are pending.  Claim 33 is withdrawn.  Claims 7-23, 31 and 32 are pending and under examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from US provisional application 62/728,193 filed on 9/7/2018.  

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 09/06/2019 has been considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-23 and 31-32) in the reply filed on 12/11/2020 is acknowledged.  Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.
It is noted that applicant has cancelled claims 1-6 and 24-30 toward groups I and III.  


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 provides for inhibitor, but the specification only provides for one type of inhibitor and an example thereof (free-radical polymerization inhibitor, MEHQ).  The applicant only provides that free-radical polymerization inhibitor is an example of an inhibitor yet does not describe other types of inhibitors, what they inhibit and what their structures are.  Thus, although the applicant does have description for free radical polymerization inhibitors, it does not have adequate description for all such inhibitors of different structures and functions that can be utilized in such compositions.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 7, 9, 11-15, 17-23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tian US 2010/0276059 and Webster US 2014/0336301.  
“Nail coating” is an intended use of the composition in the preamble of the claim (MPEP 2111.02).  Prior art compositions of similar components will be able to serve the intended use.  
In claim 7, “Vinyl-functionalized epoxidized bio-based unsaturated compound selected from the group consisting of unsaturated fatty acids, unsaturated resin acids, esters thereof, and combinations thereof” will be read as the unsaturated compound is selected from the group and each of those options is then vinyl functionalized and epoxidized as required by the limitations for this bio-based unsaturated compound.  
The use of “at least one of A, B and C” is read as “at least one of A, at least one of B and at least one of C”.  This is the plain meaning of this recitation.  
Tian teaches a composition with resin and photoinitiator that produces a photo-curable composition (abstract and claim 1 of Tian).  Tian teaches resin (polymer resin) that is acrylated urethane derived from vegetable oil (claims 21-23 and 32-33).  Tian teaches acrylated urethane resin and acrylated polyester resin (claim 2 of Tian).  Tian provides for reactive diluents that are (meth)acrylic acid and others that are di-, tri- or tetra-(meth)acrylates (more than one acrylate group) (paragraph 25).  Tian provides for crosslinkers including diethyleneglycol divinyl ether and triethyleneglycol divinyl ether (paragraph 26).  These crosslinkers are ethylene glycol 
Tian does not teach a vinyl-functionalized epoxidized biobased unsaturated compound (unsaturated compound being unsaturated fatty acids, unsaturated resin acids, esters thereof, and 
Webster teaches use of epoxidized vegetable or seed oils that are highly functional in compositions for coating (abstract).  Webster teaches reactive diluent (paragraph 100).  Webster teaches photoinitiator (paragraph 56).  Webster teaches AESO, acrylated epoxidized soybean oil for the coating compositions (paragraphs 105-111).  This is taught to be a suitable diluent (paragraph 58).  Webster teaches succinic anhydride and itaconic acid (paragraphs 38 and 47).  Webster teaches pigments, corrosion inhibitors and thickening agents (paragraph 61).  Webster teaches hydroquinone (paragraphs 107-108).  Webster provides soybean oil is a triglyceride oil (paragraphs 13 and 96). 
One of ordinary skill in the art at the time of instant filing would have utilized acrylated epoxidized soybean oil as a suitable diluent for a coating composition by the teachings of Webster into the coating compositions of Tian (MPEP 2144.06).  Webster also provides for hydroquinone (an inhibitor of polymerization).  Thus, there is a reasonable expectation of success in combining the teachings of Webster and Tian to arrive at the instantly claimed compositions for the purpose of coating surfaces.  As Webster provides for biobased, renewable ingredients, there is a reasonable expectation of success in making these compositions of highly renewable biobased materials.  The references provide for overlapping ranges of the materials in the instant claims, and thus, one of ordinary skill in the art would reasonable work within the ranges to produce compositions of the instant claims with a reasonable expectation of success.  Tian and Webster recognize that its oligomers and crosslinkers can have multiple vinyl/acrylate .  

Claim 16 in addition to Claims 7, 9, 11-15, 17-23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tian US 2010/0276059; Webster US 2014/0336301 and Atta et al (Reactive and Functional Polymers, 2006, volume 66, pages 1596-1608).  
Tian and Webster teach the claims as discussed above.
Tian and Webster do not teach a vinyl-functionalized epoxidized resin acid of claim 16.
Atta teaches new vinyl ester resins based on rosin (rosin mainly contains abietic acid) (abstract and introduction).  Atta teaches epoxy resins that are then made into vinyl esters (section 2.2.2).  Atta teaches these compounds are useful for coating compositions (conclusions). Atta provides these cured VE resins provide for solvent resistance and provide a hard coating (section 3.6). 
One of ordinary skill in the art at the time of instant filing would have included a vinyl epoxidized rosin/resin in a coating composition of Tian and Webster as Atta provides that these compounds will provide benefits such as good adhesion and hard coating (MPEP 2144.06 –each of the compositions is a coating composition).  

Claim 8 in addition to Claims 7, 9, 11-15, 17-23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tian US 2010/0276059; Webster US 2014/0336301 and Hilf US 2014/0128536.
Tian and Webster teach the claims as discussed above.

Hilf teaches a resin with isopropylideneglycerol methacrylate (claims 1 and 5 of Hilf and example 2).  Hilf teaches its composition has crosslinker, initiator, other (meth)acrylates or components copolymerizable with (meth)acrylates and an ester of (meth)acrylic acid with an alcohol having a cyclic radical comprising at least two oxygen atoms (claim 1 of Hilf). Hilf teaches coatings with the compositions (claims 12 and 13 of Hilf).  Hilf teaches stabilizers and/or inhibitors (paragraph 49). Hilf teaches inorganic pigment (claim 7 of Hilf). 
One of ordinary skill in the art at the time of instant filing would have utilized isopropylideneglycerol methacrylate as a suitable resin compound useful for coating compositions in coating compositions taught by Tian and Webster. There would have been a reasonable expectation of success in combining the teachings of the references for coating compositions to produce the instantly claimed invention.  

Claim 10 in addition to Claims 7, 9, 11-15, 17-23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tian US 2010/0276059; Webster US 2014/0336301 and Monnier US 20160122473.  
Tian and Webster teach the claims as discussed above.
Tian and Webster do not teach the compound provided in claim 10.  
Monnier teaches acrylated or methacrylated urethane oligomers without isocyanate (title and abstract).  Monnier teaches forming such an oligomer in a process that involves acrylate or methacrylate end groups with urethane bonds and a carbonate-amine reaction between cyclic carbonate and a monoamine or polyamine (paragraph 11).  Monnier teaches uses including coatings (paragraph 10).  Paragraph 33 provides for polycarbonates for amine reactions.  
Thus, one of ordinary skill in the art at the time of instant filing would have included such oligomers taught by Monnier into coating compositions taught by Tian and Webster as the oligomer of Monnier is less toxic for such compositions (MPEP 2144.06 – each composition is for coating of a surface).  Thus, there was a reasonable expectation of success in preparing the claimed coating composition by the combination of the teachings of the prior art and arriving at a less toxic composition with reduced isocyanates. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/
Examiner, Art Unit 1613